Title: To Benjamin Franklin from Nathaniel Falconer, 18 July 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


          
            My Dear Frend
            London July the 18. 1783
          
          The time Draws near for my Leaveing this place I Expect whe Shall be at Graves End
            about the Second of august I find Capt
            Barney is arived in France and hope he has Brought Dispatchs for you Mr Bingham I
            understand has wrote you the Gazet I
            Sent you hope Got sauef to hand Mr Silas Dean is hear he paid me a viset and I find from him Self that
            he wrote Some part of the phamlet I Sent you but he Says he Did not write the Conclusion
            in Short from his being So much with arnold and Lord Shefeld I Cannot Esteem Mr Dean as
              before Docter Bancroft is also hear
            and appling to Go to phila with I Shall
            be obliged to you for your opinion of thees two Gentelmen for Sir there is but few men
            beside your Self that I Dont Suspect of Desines agains our Countrey Mr Strahan I have
            not Seen to Shew him the paper you was So kind as to inclose but he is Expected in Town Every Day when I hope
            to See him yesterday I Dined with your old Friend Mr Sergent he Disierd if I wrote to
            Remember him kindley to you my Dear Sir I beg you will Give an accot of publick matters
            as far as you thing you Can Trust me for it will be Thought Strange by maney of our
            friends the other Side if I Can Give no account of matters in
            France My Best Compliments to Mr W T Franklin and Mr Hartley if Still with you. I am my
            Dear Sir your Sincer friend and Hb Sr
          
            Nath Falconer
          
         
          Addressed: Docter Franklin / at / the
            Court of France / parris
          Notation: Falconet July 18 1783.
        